Citation Nr: 0006958	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to July 
1971.

This appeal arises from March 1994 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania that 
denied service connection for PTSD.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of the claim.


REMAND

When, during the course of review, it is determined that 
clarification of a procedural defect is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken; however, remand is not necessary to clarify an 
appellant's choice of representation before the Board.  
38 C.F.R. § 19.9 (1999).  In this case, however, it appears 
that the incarcerated veteran should be offered an 
opportunity to appoint another representative as he might not 
be aware that he is unrepresented at the RO at present.  
38 C.F.R. § 19.9 (1999).

The claims file indicates that in September 1996, the veteran 
appointed the Veterans of the Vietnam War, Inc. as his 
representative in this matter.  In November 1999, the RO 
requested that the appointed representative complete a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case.  The representative disavowed any knowledge of the 
veteran and returned the uncompleted VA Form 646 to the RO.  
The RO subsequently sent the case to the Board for 
adjudication.

Under 38 C.F.R. § 20.600 (1999), the veteran has a right to 
representation at all stages of his appeal.  Under these 
circumstances, the Board requests that the veteran be 
contacted and offered an opportunity to appoint another 
representative prior to Board adjudication of the claim.



Therefore, the case is REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
the appointed representative has 
essentially withdrawn representation.  
The veteran should be afforded the 
opportunity to complete a new Appointment 
of Veterans Service Organization (VA Form 
21-22 or equivalent), designating one 
representative, and it should be 
associated with the claim file.  Any 
appointed representative should then be 
offered an opportunity to review the 
claims file and offer additional 
argument.  

2.  The RO should then conduct any 
additional development of the evidentiary 
record deemed necessary under the 
circumstances of the case.

3.  If any additional evidence is 
obtained in regard to the veteran's claim 
for service connection for PTSD, the RO 
should again consider the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  Thereafter, an 
opportunity should be given to respond 
before the case is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran 
need take no action unless otherwise notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




